Citation Nr: 1317588	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  10-25 487	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Propriety of the reduction in evaluation from 40 percent to 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, effective December 1, 2007.

2. Propriety of the reduction in evaluation from 50 percent to 0 percent for mixed type headache disorder, effective December 1, 2007.

3. Entitlement to an initial compensable evaluation for depression.

4. Entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.

5. Entitlement to an evaluation in excess of 30 percent for mixed type headache disorder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION


The Veteran had active military service from August 1994 to November 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In that decision, the RO, in pertinent part, granted a 30 percent disability rating for the Veteran's service-connected mixed headache type disorder effective from April 25, 2008; and denied an evaluation in excess of 10 percent for the Veteran's service-connected low back disability and a compensable evaluation for the Veteran's service-connected depression.  

The Veteran testified before a VA Decision Review Officer (DRO) in August 2011 and before the undersigned Veterans Law Judge (VLJ) in April 2012; both hearings were conducted at the RO.  Transcripts of these hearings are of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, while the DRO did not fully explain the issues on appeal, the VLJ did explain and identify the issues on appeal.  Further, while neither specifically identified the elements that were lacking to substantiate the claim, both the DRO and the VLJ asked specific questions directed at identifying the elements/evidence that may have been overlooked or missing from the record on appeal including those elements necessary for higher ratings.  The Veteran also affirmatively provided evidence of his treatment and symptoms.  Further, this case is being remanded to obtain evidence that may have been overlooked or is missing, but is necessary for a full adjudication of the Veteran's claims.  As such, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Veteran submitted a claim for an increased evaluation for allergic rhinitis, which has been evaluated combined with service-connected sleep apnea.  As it has not yet been adjudicated by the RO in the first instance, the Board has no jurisdiction to adjudicate this claim.  Therefore, this increased evaluation issue is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has stated that he receives treatment for his service-connected depression at the McHenry, Illinois, VA Outpatient Clinic.  See January 2009 notice of disagreement (NOD).  The record indicates the Veteran also receives treatment at the North Chicago VA Medical Center (VAMC).  VA treatment records have not been associated with either the paper or virtual claims files since January 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board has identified pertinent outstanding VA treatment records, a remand is necessary to obtain these records and associate them with the claims file.

In a September 2007 rating decision, the RO reduced the evaluations assigned to the Veteran's service-connected degenerative disc disease of the lumbar spine with right lower extremity radiculopathy, from 40 percent to 10 percent, and mixed type headache disorder, from 50 percent to 0 percent.  The Veteran's representative submitted a statement opposing the reduction in January 2008.  While the January 2008 statement did not specifically address the September 2007 rating decision effectuating the reduction (instead addressing the June 2007 proposal to reduce), construed liberally, it is clear this statement was submitted with intent to dispute the reduction.  The Board therefore accepts the January 2008 statement as a timely NOD with respect to the September 2007 rating decision.  The RO has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to the reduction issues.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2012).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

The Veteran's claims for increased evaluations for his lumbar spine disability and mixed type headaches are impacted by the outcome of his appeals to restore the previously assigned evaluations for these disabilities.  Therefore, the increased evaluation claims are inextricably intertwined with the reduction claims being remanded.  All issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the increased evaluation claims must also be remanded.

The Veteran has not been provided VA examinations to determine the severity of his service-connected disabilities since mid-2008, a period of approximately 5 years.  Given this period of time, new VA examinations would assist the Board in clarifying the current severity of the Veteran's disabilities and would be instructive with regard to the appropriate disposition of the issues.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

As a final note, the Board observes that the Veteran was provided a DRO hearing in August 2011 which, pertinent to the current appeal, addressed the Veteran's depression and lumbar spine disability.  A subsequent supplemental statement of the case (SSOC) was not associated with either the paper or virtual claims file.  To ensure a complete evidentiary record, on remand, the SSOC addressing the August 2011 DRO hearing pertaining to the issues of increased evaluations for depression and a lumbar spine disability should be located and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Locate and associate with the claims file the SSOC addressing the August 2011 DRO hearing pertaining to the issues of increased evaluations for depression and degenerative disc disease of the lumbar spine.

2. Issue a statement of the case with respect to the issues of (1) the propriety of the reduction in evaluation from 40 percent to 10 percent for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy; and (2) the propriety of the reduction in evaluation from 50 percent to 0 percent for mixed type headache disorder.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of these issues by filing a timely substantive appeal following the issuance of a statement of the case.

3. Obtain all outstanding treatment records and reports from the McHenry VA Outpatient Clinic and North Chicago VA Medical Center.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4. Following the above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his depression.  The claims file, including this remand, must be made available to the examiner for review.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of this condition.  The examination report must include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner is to specifically comment on the impact of the Veteran's depression upon his social and industrial activities, including his employability and a discussion of pertinent symptomatology.

5. Schedule the Veteran for a VA neurological examination to determine the degree of impairment due to mixed type headaches.  The claims file, including this remand, must be made available to the examiner for review.  All necessary tests should be performed.  The examiner should provide an objective opinion as to whether the appellant's mixed type headaches are prostrating in nature and, if so, whether the prostrating attacks have occurred on average once in two months over the last several months, occurred an average of once a month over the last several months, or occur very frequently with completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  The claims folder, including a copy of this REMAND, must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Offer specific findings as to the range of motion of the thoracolumbar spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.  

b. Identify all impairment associated with the Veteran's degenerative disc disease of the lumbar spine, including any associated neurological impairment such as bladder, bowel, or sexual dysfunction.

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

